Opinion by
Mb.. Justice Dean,
This bill was filed to restrain the school directors of Gallitzin borough from permitting sectarian teaching in the common schools of the borough, and from employing as teachers, sisters, or members of the order of St. Joseph, a religious society of the Roman Catholic Church. What seem to us the most material averments of the bill were denied in the answer. The employment, however, of the'members of this society, was admitted. The court, after full hearing, found as a fact: “There was no evidence of any religious instruction or religious exercises of any character whatever, during school hours.” But the court further found that after school hours the schoolroom was used by the teachers in imparting Catholic religious instruction to children of Catholic parents, with the consent of or by request of the parents. This the court enjoined, because it was a use of the- school property for sectarian pui’poses aftei school hours.
As to the fact admitted, that of the eight teachers, six of them were sisters of a religious order of the Catholic church, and while teaching wore the habit of their order, the learned judge of the court below says: “We conclude, as to this branch of the case, that, in the absence of proof that religious sectarian instruction was imparted by them during school hours, or religious sectarian exercises engaged in, we cannot restrain by injunction members of the order of Sisters of St. Joseph from teaching in the public schools in the garb of their order, nor the school directors from employing or-permitting them to act in that capacity.”
This legal conclusion is reached, after a very able and impartial opinion, in which the facts are reviewed, and the law bearing on the question very fully cited. The opinion is so convincing, that it seems to us it must compel the assent of the unprejudiced mind, whether layman or lawyer. In thus expressing our full accord with the learned president judge of the court below, we intimate no opinion as to the wisdom or *655unwisdom of the action of the school board in selecting six Catholic school teachers, members of an exclusively religious order. In this matter was involved, solely, the exercise of discretion by the school board in the performance of an official duty, for which they alone are responsible; this discretion, when it does not transgress the law, is not reviewable by this or any other court. When a teacher of good moral character applies for a school, and presents a certificate of qualification as to scholarship and aptness to teach, that is an end of judicial inquiry into the action of «the board in appointment, because the law makes no further inquisition up to this point. The burden of appellant’s complaint here is set out in the 8th assignment of error, as follows :
“ The court erred in finding that the employment of the Sisters of St. Joseph as teachers in the public schools, and their acting as such while wearing the distinctive sectarian garb, crucifixes and rosaries of their order and sect, could not be enjoined.”
Unquestionably these women are Catholics, strict adherents of that faith, believing fully in its distinctive creed and doctrine. But this does not disqualify them. Our constitution negatives any assertion of incapacity or ineligibility to office because of religious belief. Article 1 of the Bill of Rights declares : “ All men have a natural and indefeasible right to worship Almighty God aecordipg to the dictates of their own conscience ; .... no human authority can in any case whatever control or interfere with the rights of conscience.”.
If by law any man or woman can be excluded from public office or employment because he or she is a Catholic, that is a palpable violation of the spirit of the constitution; for there can be, in a democracy, no higher penalty imposed upon one holding to a particular religious belief, than, perpetual exclusion from public station because of it. Men may disqualify themselves by crime, but the state no longer disqualifies because of religious belief. We cannot now, even if we wanted to, in view of our law, both fundamental and statutory, go back a century or two to a darker age, and establish a religious test as a qualification for office. In this case, the school board committed no unlawful act in selecting these Catholic women as teachers, because, by moral character and certified attain-*656merits, they were qualified, and their religion did not disqualify. The board may have thought that because of-their previous training and discipline they were specially qualified as teachers, just as protestnntschool boards sometimes think the graduates of particular schools or colleges make the best teachers ;'but there is no proof that they were appointed because they were Catholics, in preference to others, as well, or better, qualified, but not members of that church. It appears, that the members of the school board are Catholics. The voters of the borough number between four and five hundred, and all but about fifty of these are Catholics. Under such circumstances, it is probable that often the board will be wholly Catholic, just as we see all over the commonwealth in school districts largely protestant, the whole board composed of non-Catholics. We suppose, in many cases, the Catholic school director is of the opinion that the schools and colleges controlled by his church train the best teachers; the protestant director is of an opposite opinion, and prefers, as teachers, those educated in protestant denominational schools or colleges. Inevitably, in a •popular government by the majority, public institutions will be tinged, more or less, by the religious proclivities of the majority ; but in all cases where a discretion is reposed by law, we must assume, in the absence of evidence to the. contrary, that the public officer has performed his duty. We cannot infer, from the mere fact that a school.board composed of Catholics has selected a majority of Catholic teachers, therefore it has unlawfully discriminated in favor of Catholics; because, the selection of Catholic teachers is not a violation of law or, which is the same thing, is not an abuse of discretion. Unless this be the case, no court has power to revise the exercise of this discretion, for the very sufficient reason, the law lias not made the court school directors, while it has devolved on six citizens of Gallitzin borough the duties of that office.
Nor does the fact that these teachers contributed all their earnings beyond their support to the treasury of their order, to be used for religious purposes, have any bearing on the question. It is none of our business, nor that of these appellants, to inquire into this matter. American men and women, of sound mind and twenty-one years of age, can make such disposition of their surplus earnings as suits their own notions. We might *657as well, so far as any law warranted it, inquire of a lawyer,'before admitting him to the bar, what he intended' to do with his surplus fees, and make his answer a test of admission. What he did with his money, could in no way affect his right to be sworn as an officer of this court, therefore it would be impertinence in us to inquire.
But it is further argued that, if the appointment of these Catholic teachers was lawful, they ought to be enjoined from appearing in the schoolroom in the habit of their order. It may be conceded that the dress and crucifix impart at once knowledge to the pupils of the religious belief and society membership of the wearer. But is this, in any reasonable sense of the word, sectarian teaching, which the law prohibits? The religious belief of many teachers, all over the commonwealth; is indicated by their apparel. Quakers or Friends, Ommish, Dunkards "and other sects, wear garments which at once disclose their membership in a religious sect. Ministers or preachers of many protestant denominations wear a distinctively clerical garb. No one has yet thought of .excluding them as teachers from the schoolroom on the ground that the peculiarity of their dress would teach to pupils the distinctive doctrines of the sect to which they belonged. The dress is but the announcement of a fact, that the wearer holds a particular religious belief. The religious belief of teachers and all others is generally well known to the neighborhood and to pupils, even if not made noticeable in the dress, for that belief is not secret, but is publicly professed. Are the courts to decide that the cut of a man’s coat, or the color of a woman’s gown, is sectarian teaching, because they indicate sectarian, religious belief? If so,, then they can be called upon to go further. The religion of the teacher being known, a pure unselfish life, exhibiting itself in tenderness to the young, and helpfulness for the suffering, necessarily tends to promote the religion of the man or woman who lives it. Insensibty, in both young and old, there is a disposition to reverence such an one, and, at least to some extent, consider the life as the fruit of the particular .religion. Therer fore, irreproachable conduct, to that degree, is sectarian teaching. But shall the education of the children of the commonwealth be intrusted only to those men and women who are destitute of any religious belief?
*658Our recollection extends back almost to the beginning of the common school system of the commonwealth ; in many counties there never was a time when ministers of protestant sects were not frequently selected as teachers; some of them wore, in the schoolroom where children of Catholic parents were pupils, a distinctively clerical garb; when the office of county superintendent was first created in 1854, in many counties preachers were chosen to fill the office; the present State Superintendent of Public Instruction is a protestant preacher. It is fair to presume‘that high moral character, the result of Christian sectarian teaching, as well as scholarly attainments, prompted their selection. Ordination vows binding them to a particular creed, were considered no disqualification; it was not assumed that the fact of membership in a particular church, or consecration to a religious life, or the wearing of a clerical coat or necktie, would turn the schools into sectarian institutions. In the sixty years of existence of our present school system, this is the first time this court has been asked to decide, as matter of law, that it is sectarian teaching for a devout woman to appear in a schoolroom in a dress peculiar to a religious organization of a Christian church. We decline to do so; the law does not so say. The legislature may, by statute, enact that all teachers shall wear in the schoolroom a particular style of dress, and that none other shall be worn, and thereby secure the same uniformity of outward appearance as we now see in city police, railroad trainmen, and nurses of some of our large hospitals. But we doubt if even this would repress knowledge of the fact of a particular religious belief; that, if the teacher had any, would still be effectively taught by unselfish devotion to duty; no mere significance or insignificance of garb could conceal it; the daily life would either exalt or make obnoxious the sectarian belief of the teacher.
After a most careful consideration, we see nothing of merit in any of the assignments of error which have been so earnestly pressed in the argument. The decree is affirmed and appeal dismissed, at costs of appellants.